Citation Nr: 0400921	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Whether a Substantive Appeal to an August 2000 rating 
decision, which granted a 50 percent rating for headaches 
with anxiety and depression, claimed as post traumatic stress 
disorder, was timely filed.

2.  Entitlement to a personal hearing in connection with the 
August 2000 rating decision granting a 50 percent rating for 
headaches with anxiety and depression, claimed as post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran performed verified active duty service from 
September 1978 to September 1984.  Any other service is not 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted a 50 percent rating for a service 
connected neuropsychiatric disorder.  In June 2001, the 
veteran's claims file was transferred to the Newark, New 
Jersey, RO.  This matter also comes before the Board on 
appeal from a February 2002 decision of the Newark, New 
Jersey, RO that found that the veteran had failed to file a 
timely Substantive Appeal to the August 2000 rating decision.


FINDINGS OF FACT

1.  In August 2000, the Philadelphia, Pennsylvania, RO 
granted a 50 percent rating for headaches with anxiety and 
depression, claimed as post traumatic stress disorder.  In 
September 2000, notice was sent to the veteran.

2.  In October 2000, a Notice of Disagreement with the August 
2000 rating decision was received from the veteran.

3.  In April 2001, the RO received a VA Form 9 and statement 
in support of claim requesting a personal hearing in 
connection with the August 2000 rating decision.

4.  In October 2001, a Statement of the Case that addressed 
the August 2000 rating decision was mailed by the RO to the 
veteran.

5.  A timely Substantive Appeal was not received by VA as to 
the August 2000 decision of the Philadelphia, Pennsylvania, 
granting a 50 percent rating for headaches with anxiety and 
depression, claimed as post traumatic stress disorder.

6.  In a February 2002 decision, the Newark, New Jersey, RO 
found that a Substantive Appeal to an August 2000 rating 
decision was not timely filed.  


CONCLUSIONS OF LAW

1.  As the veteran did not file a Substantive Appeal to the 
August 2000 rating decision within 60 days of VA's mailing an 
October 2001 statement of the case, the Board lacks 
jurisdiction to review the August 2000 rating decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (2003).

2.  The Board does not have jurisdiction to adjudicate a 
request for a personal hearing in connection with the August 
2000 rating decision by the Philadelphia, Pennsylvania, RO 
granting a 50 percent rating for headaches with anxiety and 
depression, claimed as post traumatic stress disorder.  
38 U.S.C.A. §§ 7104, 7107 (West 2002); 38 C.F.R. §§ 20.101, 
20.700 et. al. (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the Statement 
of the Case (SOC) to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303 (2003).  The request for such an extension must be 
in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed.Reg. 15567 (1997).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal, he was not granted an 
extension of time to file a Substantive Appeal, and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing.  Specifically, the record shows that the 
Philadelphia, Pennsylvania, RO in an August 2000 rating 
decision granted a 50 percent rating for headaches with 
anxiety and depression, claimed as post traumatic stress 
disorder.  In September 2000, notice was sent to the veteran.  
In October 2000, the veteran filed a timely Notice of 
Disagreement.  In April 2001, prior to VA's issuance of a 
statement of the case, the RO received a VA Form 9 and 
statement requesting a personal hearing in connection with 
the August 2000 rating decision.  In October 2001, the RO 
issued a SOC.  Thereafter, no document was filed by the 
veteran with either RO that could act as a timely Substantive 
Appeal.  38 C.F.R. §§ 20.302(c), 20.305 (2003).  

While the veteran filed a VA Form 9 in April 2001 disagreeing 
with the rating assigned the service connected 
neuropsychiatric disorder, this document cannot act as a 
timely Substantive Appeal because it was received by the RO 
before issuance of the SOC.  38 C.F.R. §§ 20.200, 20.302(b).  
In a February 2002 decision, the Newark, New Jersey, RO 
adjudicated this timeliness question.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Accordingly, since a timely Substantive Appeal was not filed 
by the veteran with regard to the August 2000 rating decision 
after the issuance of a statement of the case, the Board 
finds that there is no jurisdictionally viable appeal pending 
before it as regarding that claim.  Roy; Barnett v. Brown, 83 
F.3d 1380, 1388 (Fed. Cir. 1996) (It is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised sua sponte by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated).  
Therefore, the veteran's appeal must be denied.

As to the veteran's outstanding request for a personal 
hearing in connection with the August 2000 rating decision by 
the Philadelphia, Pennsylvania, RO granting an increased 
rating the Board finds that this issue must be dismissed for 
the reasons outlined above.  The Board does not have 
jurisdiction to accept hearing testimony on this issue.  
38 U.S.C.A. §§ 7104, 7107; 38 C.F.R. §§ 20.101, 20.700.

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Board 
notes the above claim was denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board 
is entitled to go forward with adjudication of the veteran's 
claims regardless whether or not the record showed he was 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Accordingly, further 
discussion of the VCAA is not warranted.

ORDER

The Board lacks jurisdiction to review an August 2000 rating 
decision granting an increased rating for a service connected 
neuropsychiatric disorder.



The request for a personal hearing in connection with the 
August 2000 rating decision granting an increased rating for 
service connected neuropsychiatric disorder, is dismissed.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



